Broyles, J.
1. Proof that the accused made one illegal sale of whisky is sufficient to authorize the conclusion that the whisky sold was kept for the purpose of illegal sale. Reese v. City of Newnan, 120 Ga. 198 (47 S. E. 560); Sawyer v. Blakely, 2 Ga. App. 159 (58 S. E. 399); Cooper v. City of Fort Valley, 13 Ga. App. 169 (78 S. E. 1097); Coggins v. City of Griffin, 5 Ga. App. 1 (62 S. E. 659).
2. The evidence demanded the judgment of the mayor, and the judge of the superior court did not err in refusing to sanction the writ of certiorari. Judgment affirmed.